Citation Nr: 1505658	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected cervical spine disability.

3.  Entitlement to a compensable rating for a service-connected right iliac crest scar.

4.  Entitlement to an increased rating greater than 10 percent for a service-connected neck scar.

5.  Entitlement to an increased rating greater than 30 percent for a service-connected fracture compression of C5 with arthrodesis at C4-C6, cervical spine degenerative disc disease, and chronic posterior cervical myofascial pain syndrome.

6.  Entitlement to a compensable initial evaluation for headaches.

7.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to May 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.

Although the RO denied a claim of entitlement to TDIU in an October 2013 rating decision (which the Veteran has not appealed), the Veteran raised the issue of entitlement to TDIU during his August 2014 hearing before the Board as part of his claim for entitlement to a compensable initial rating for headaches.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation).  Accordingly, as the issue of entitlement to a TDIU is part and parcel of the Veteran's claim for a compensable initial rating for headaches, the Board has jurisdiction over that issue, and will address it herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2014 and October 2014, the Veteran submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to an increased rating for a service-connected cervical spine disorder, entitlement to service connection for a lumbar spine disorder, entitlement to service connection for a bilateral shoulder disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neck scar is manifested by hyperpigmentation measuring 40 square inches, is linear and measures 14 centimeters in length, but there is no evidence of visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features, and no evidence that the scar is at least one-quarter inch wide, elevated or depressed on palpation, has an abnormal texture, has missing soft tissue, or is indurated and inflexible.

2.  The Veteran's right iliac crest scar is not manifested by an area of at least 6 square inches (39 square centimeters) and is not unstable or painful.

3.  The Veteran's headache disability is manifested by prostrating attacks occurring an average of once per month, but is not manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 30 percent, but no greater, for a neck scar have been met.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

2.  The criteria for the assignment of a compensable rating for a right iliac crest scar have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 7802, 7804 (2014).

3.  The criteria for an initial evaluation of 30 percent for headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Upon receipt of a substantially complete application for benefits, VA must notify the veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to the initial adjudication of the Veteran's claims for entitlement to an increased rating for a neck scar and an iliac crest scar, the RO's letter dated in August 2011 advised the Veteran of the foregoing elements of the notice requirements.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The issue of entitlement to a compensable initial evaluation for service-connected headaches arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all necessary VA medical examinations have been conducted.  The Veteran was provided with VA examinations addressing the severity of his scars in February 2014, and his headaches in August 2013.  Review of the reports provided reflects that they are adequate in this case, as they were based on a thorough examination of the Veteran and provide sufficient detail to properly rate the Veteran's disabilities under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case specifically identified to the Veteran, prior to his testimony, the issues on appeal, the intended focus of the testimony.  Both the Veteran and his representative demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  That notwithstanding, the representative and the VLJ then asked questions to ascertain the severity of the Veteran's neck scar, iliac crest scar, and headaches, and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claims; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the August 2014 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Scars

The Veteran contends that he is entitled to a compensable rating for his iliac crest scar and to an increased rating greater than 10 percent for his neck scar.

Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted for one character of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800. 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id., Note (4). 

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  Id. 

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2014).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2014).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2014). 

An August 2011 VA cervical spine examination notes that the Veteran had scars which were not painful or unstable, and that they did not total an area greater than 39 square centimeters (6 square inches).  

In August 2011, the Veteran underwent a VA examination for scars.  The examiner noted that the Veteran's iliac crest scar was not painful or unstable with frequent loss of covering of skin over the scar.  Neither of the scars were both painful and unstable and the iliac crest scar was not due to a burn.  The iliac crest scar was located on the right iliac crest in the shape of a hockey stick.  The scar was linear and measured 17 centimeters.  There were no superficial non-linear scars and no deep non-linear scars.  The Veteran's neck scar was not painful or unstable with frequent loss of the covering of skin over the scar.  The neck scar was not both painful and unstable, and was not due to a burn.  The neck scar was located on the midline posterior neck and measured 12 centimeters by 0.2 centimeters.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face, or neck.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Neither of the scars resulted in limitation of function and there were no other pertinent physical findings.  The examiner noted that the Veteran's scars did not impact his ability to work.  The diagnoses were neck scar and iliac crest scar (bone donor site).

In September 2012, the Veteran underwent another VA scars examination with respect to his neck scar only.  The diagnosis was scar of the neck and erythema.  The examiner reported that the Veteran had a linear scar from C1 to C7 of the cervical spine and some irregular erythema around the scar.  The neck scar was not painful and was not unstable with frequent loss of covering of the skin over the scar.  The neck scar was also not both painful and unstable, and was not due to a burn.  The neck scar was reported to measure 12 centimeters by 0.2 centimeters.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was hypopigmentation reported and described as erythema and discoloration of the neck measuring 4 centimeters by 10 centimeters.  There was no hyperpigimentation, induration and inflexibility, or abnormal texture found.  The approximate total area of head, face, and neck with hypopigmentation was reported as 42.4 square centimeters.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The neck scar did not result in limitation of function and no other pertinent physical findings were found.

An October 2012 private medical treatment note indicates that the Veteran's neck scar was observed with associated redness around the scar.

In March 2013, the Veteran underwent another VA scars examination which addressed only his right iliac crest scar.  The examiner reported that the Veteran's right iliac crest scar was not painful and not unstable.  Additionally, the iliac crest scar was not both painful and unstable.  The right iliac crest scar was not due to a burn.  The right iliac crest scar was located on the posterior trunk and was shaped as a horizontal slight curvature on the right superior iliac crest which measured 13.5 centimeters in length by 0.3 centimeters in width.  The scar was slightly lighter than the surrounding tissue with a slightly wrinkled texture.  The scar was slightly depressed and nontender to palpation.  There was decreased sensation over the scar but no skin breakdown or ulcerations were noted.  The scar was reported to be deep and non-linear with an approximate total area of 4.05 square centimeters.  There was no limitation of function caused by the right iliac crest scar.  The diagnosis was right iliac crest bone graft scar with residual paresthesias.

In February 2014, the Veteran underwent another VA scars examination which addressed the severity of both scars.  With regard to the right iliac crest scar, the examiner stated that it was not painful or unstable and was not due to a burn.  The scar was located on the right iliac crest and measured 14 centimeters by 0.3 centimeters.  The scar was slightly discolored and wrinkled.  The scar was not described as superficial non-linear or deep and non-linear.  The examiner reported that the Veteran's neck scar was not painful or unstable and was not due to a burn.  It was located on the posterior neck and measured 14 centimeters by 0.2 centimeters with hyperpigmentation discoloration at the wider superior part measuring 8 centimeters by 5 centimeters.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The diagnoses were right iliac crest scar, healed; and cervical fusion surgical scar, healed.

During his August 2014 hearing before the Board, the Veteran reported that his neck scar was red and that both scars resulted in feelings of numbness or loss of sensation.

After thorough consideration of the evidence of record, the Board concludes that an increased rating of 30 percent, but no greater, is warranted for the Veteran's neck scar.  There is no evidence of record suggesting that the Veteran's neck scar results in  visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features.  However, the evidence does show that the Veteran's neck scar meets two characteristics of disfigurement.  In that regard, the medical evidence shows that the neck scar measured 14 centimeters in length and that there was hyperpigmentation in an area measuring at least 8 centimeters by 5 centimeters, or 40 square centimeters.  Thus, there is also evidence of skin hyperpigmentation in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800.  However, an increased rating greater than 30 percent is not warranted, as there is not evidence of four or five characteristics of disfigurement.  In that regard, the scar did not measure at least one-quarter inch (0.6 centimeters) at its widest part; there was no evidence of elevation or depression on palpation; there was no adherence to underlying tissue; there was no abnormal skin texture in an area exceeding six square inches (39 square centimeters); there was no underlying soft tissue missing; and the skin was not indurated and inflexible.  Id.  Accordingly, an increased rating of 30 percent, but no greater, is warranted for the Veteran's neck scar.

With regard to the Veteran's right iliac crest scar, a compensable rating is not warranted.  In that regard, there is no evidence of record suggesting that the right iliac crest scar measures at least 6 square inches (39 square centimeters); that it was unstable or painful; or that it measured 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.  Accordingly, a compensable evaluation is not warranted for the Veteran's right iliac crest scar.

II.  Headaches

The Veteran was granted service connection for headaches by rating decision in September 2013, which granted service connection for headaches and assigned a zero percent rating, effective July 20, 2011, under Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

In determining whether the Veteran experiences the type and frequency of prostrating attacks of headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In August 2013, the Veteran underwent a VA headache examination.  The Veteran complained of headaches which were dull like a toothache, originating in the occipital region and spreading to the left parietal and frontal region of the head.  He stated that the pain was a 6 on a 1 to 10 scale for a few minutes, and that it then reduced to a 3 and lingered for several hours.  He noted that his headaches were aggravated by turning his head to either side and pushing on or massaging the posterior neck, and that they were relieved by rest.  He noted that he learned to manage the headache without treatment or medication and that he slept on a pillow on a recliner to avoid triggering neck pain and headache.  He reported that he worked part-time as a  postal worker.  The Veteran reported headache pain localized to one side of the head, worsened with physical activity.  He denied non-headache symptoms associated with headaches, such as aura.  He indicated that the duration of the headache pain was typically less than one day and that it was located on the left side of his head.  The examiner stated that the Veteran did not have characteristic prostrating attacks of headache pain.  No other pertinent symptoms were noted.  The diagnosis was cervicogenic headache.

During his August 2014 hearing before the Board, the Veteran testified that he experienced three different types of headaches.  He stated that the first type was a "toothache" type of pain which began at the back of the head and traveled to the front.  He noted that he felt that type of headache pain every day for approximately one to two hours.  He also reported a second type of headache which required him to take Tylenol, which started at the back of his head and which he experienced three to four times per week.  He indicated that that type of headache lasted for approximately one hour.  Last, he described sharp and severe headache pain which required him to stop, rest, and take a break.  He noted that that type of pain lasted longer and required him to lie down, rest, and avoid lights and bright areas.

VA treatment records and private medical treatment records from May 2014 through October 2014 reflect treatment for headache pain.  In July 2014, the Veteran complained of dull, constant headaches with severe headaches every one to two months. An August 2014 private record notes that the Veteran reported more frequent headaches coming from his posterior neck radiating to the temples and to his forehead which could be severe.  He indicated that those headaches occurred once or twice a month.  VA treatment records reflect complaints of chronic headaches located mainly in the occipital region.  In August 2014, the Veteran reported one severe headache lasting four to five hours in the prior two weeks, and one which was not as severe.  Another August 2014 record reflects that the Veteran reported daily headaches which were severe one to two times per month.

In October 2014, the Veteran submitted a headache log in which he kept track of the type of headaches that he experienced over the prior several months from August 2014 through October 2014.  The log reflects that the Veteran had a total of four severe headaches during that time period which required him to stop what he was doing, take medication, and rest in a dark quiet room for several hours.  He reported 10 headaches which lasted 20 to 40 minutes and required him to take Tylenol, and numerous low-intensity headaches which occasionally required Tylenol.

After a thorough review of the evidence of record, the  Board concludes that an initial rating of 30 percent, but no greater, is warranted for the Veteran's headaches.  In that regard, based upon the Veteran's headache log, his testimony before the Board, the VA examination, and the VA and private treatment records, the Veteran experiences approximately one or two severe headaches per month which require rest and medication.  This evidence suggests that he experiences prostrating attacks on average once per month over the last several months; accordingly, with consideration of the benefit of the doubt, the evidence is sufficient to establish entitlement to a 30 percent initial rating under the pertinent rating criteria.  However, the evidence does not suggest that the Veteran's severe headaches which require him to rest and stop activity occur very frequently, are prolonged, or that they result in severe  economic inadaptability.  Accordingly, as the evidence more nearly approximates the criteria for an initial rating of 30 percent for headaches, an initial rating of 30 percent is granted for the Veteran's headache disability.

III.  Extaschedular Consideration

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected scars and headaches are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's scars or headaches present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

The Board also notes that the benefit-of-the-doubt rule has been considered in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to an increased rating of 30 percent, but not greater, for the Veteran's neck scar is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for the Veteran's service-connected iliac crest scar is denied.

Entitlement to an initial rating of 30 percent, but not greater, for the Veteran's headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

I.  Cervical Spine Disorder

Although the Veteran was provided with a VA examination in February 2014 assessing the severity of his service-connected cervical spine disability, the Board finds that the examination report is inadequate.  Barr, 21 Vet. App. at 312  Specifically, although the examiner noted the Veteran's complaints of upper extremity numbness and tingling (which are also documented throughout the record), the examiner concluded that there were no signs or symptoms of radiculopathy and no neurologic abnormalities without addressing the Veteran's reported neurologic symptoms.  Thus, it is unclear whether there is a neurologic component to the Veteran's service-connected cervical spine disorder.  Additionally, the examiner reported that there was no additional limitation of motion of the cervical spine following repetitive use testing, but then stated that there was additional functional impairment after repetitive use in the form of less movement than normal.  Based upon these inconsistencies in the February 2014 VA examination, a new VA examination is warranted which adequately addresses all of the Veteran's reported symptoms, including his complaints of tingling and numbness, and clearly assesses the functional impairment caused by the Veteran's service-connected cervical spine disability.

II.  Bilateral Shoulders

During his August 2014 hearing before the Board, the Veteran testified that he believed that his shoulder disability was caused by the in-service accident which also caused the head injury which resulted in his service-connected cervical spine disability.  The Veteran's service treatment records reflect that he reported both neck and bilateral shoulder pain following his in-service injury.  He testified that he has had shoulder pain consistently since that injury.

Although the Veteran has been afforded VA examinations to determine whether his shoulder disability was caused or aggravated by his service-connected cervical spine disability, none of the examinations have provided an opinion as to whether the Veteran's shoulder disability is directly related to his in-service injury.  Accordingly, the Veteran should be provided with a VA examination to determine whether his current bilateral shoulder disability is directly related to his in-service injury.


III.  Lumbar Spine Disability

The Veteran alleges that his current degenerative disc disease of the lumbar spine was caused or aggravated by his service-connected cervical spine disability.  The Veteran was provided with a VA examination with regard to this issue in September 2011, and the VA examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not caused or aggravated by his service-connected cervical spine disability.  The rationale provided was that "cervical and lumbar motions function largely independently and therefore there is no medical theory or rationale which plausibly links causality of multilevel lumbar degenerative disk disease with a cervical spine problem."

However, a VA opinion provided in August 2011 with regard to the etiology of the Veteran's cervical spine disability appears to state an opposite opinion.  In that regard, the August 2011 VA examiner opined that the Veteran's cervical spine disability was related to his in-service injury for precisely the reason that the in-service surgery with spinal fusion "caused abnormal motion of the remaining spine and could lead to possible degeneration at other levels."  This seems to suggest that the Veteran's cervical spine injury during service may cause degeneration of the spine at other levels, presumably including in the lumbar spine.

Additionally, during his August 2014 hearing before the Board, the Veteran testified that he believed that his lumbar spine disability was caused by his in-service cervical spine surgery.  He explained that he believed that the injury and surgery which occurred during service caused him to use his cervical spine abnormally, which then caused him to put more pressure on his lumbar spine resulting in the present disability.  Review of the August 2011 VA examination reveals that the examiner did not provide an opinion as to whether the Veteran's lumbar spine disorder may be directly related to his injury and operation which occurred during his active duty service.

As there are conflicting opinions of record as to whether the Veteran's in-service injury and resulting service-connected cervical spine disability may have caused or aggravated the Veteran's current degenerative disc disease of the lumbar spine, and because the August 2011 VA examiner did not provide an opinion as to whether the Veteran's current lumbar spine disability is directly related to service, the Board believes that a new VA examination is warranted.

IV.  TDIU

TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence of record is unclear as to whether the Veteran's service-connected disabilities render him unemployable.  Accordingly, a VA opinion addressing the Veteran's employability is warranted.  Additionally, the TDIU claim is inextricably intertwined with the service connection issues on appeal that are the subject of this Remand.  As such, appellate adjudication of the TDIU issue is deferred pending completion of the action reqested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected cervical spine disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must determine the range of motion of the Veteran's cervical spine, in degrees, noting by comparison the normal range of motion of the cervical spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the cervical spine.  The examiner must also state whether there is weakened movement, excess fatigability, incoordination, or other functional impairment attributable to the service-connected cervical spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any such findings.  Finally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disorder.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any neurologic abnormalities associated with the Veteran's cervical spine disorder must be reported.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician, and note the frequency and total duration of such episodes over the course of the past 12 months.

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's cervical spine disability.

A complete rationale for all opinions must be provided.  If any of the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

2.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology any bilateral shoulder disability found.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinion:

 *Is it at least as likely as not (i.e., a 50 percent probability or more) that any current bilateral shoulder disability was caused or incurred as a result of the Veteran's in-service head injury and resulting surgery? 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of each lumbar spine disability found.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinions:

 *Is it at least as likely as not (i.e., a 50 percent probability or more) that any current lumbar spine disability was caused or incurred as a result of the Veteran's head and neck injury and subsequent surgery which occurred during the Veteran's active duty service? 

*Is it at least as likely as not that any diagnosed lumbar spine disability was caused or aggravated by the Veteran's service-connected cervical spine disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  The RO must then re-adjudicate the Veteran's service connection, and cervical spine increased rating, issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  

6.  Following completion of the above, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and post-service treatment records, the VA examiner must state whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, considered in combination, consistent with his education and occupational experience, without consideration of his age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file.  A complete rationale must be provided for any opinions expressed.

7.  The RO must then adjudicate entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


